Citation Nr: 1146000	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for residuals of an anal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The record shows that the Veteran filed notices of disagreement as to the initial ratings assigned his right ankle disability and his hypertension in September 2008 and January 2009 rating decisions.  However, in the subsequent September 2008 VA Form 9, Appeal to Board of Veterans' Appeals, he submitted in connection with his claim for a higher evaluation for his anal fissure, he specifically notified the RO that he did not wish to pursue his claim for a higher evaluation for his right ankle disability.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  Similarly, as to the claim for a compensable evaluation for hypertension, the record does not reveal that he filed a Substantive Appeal with VA following the issuance of the April 2009 statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Therefore, the Board finds that neither of these issues is in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record on appeal reveals that since the Veteran's March 2008 VA examination he underwent an anal fistulotomy in January 2009.  However, the record does not show that he was thereafter provided a new VA examination to ascertain the current severity of his service connected anal fissure.  Therefore, since the record documents a material change in his service connected disability since his last VA examination, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A (West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).  

The record shows that the Veteran receives ongoing treatment for his residuals of an anal fissure.  However, the record does not contain any of his post-April 2009 treatment records from Boise VA Medical Center.  Therefore, while the appeal is in remand status, these contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's post-April 2009 treatment records from Boise VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a proctologic examination to ascertain the current severity of his anal fissure.  The claims file is to be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected anal fissure. 

3. The RO/AMC should thereafter readjudicate the claim.  Such adjudication should consider whether staged ratings are needed.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

